                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
 EMERSON OBED HERNANDEZ
 CULAJAY, and M.S.H.S., a minor child,               : Case No. 5:19-cv-03204-JDW
                                                     :
                Plaintiffs,                          :
                                                     :
 v.                                                  :
                                                     :
 KEVIN K. MCALEENAN, Acting                          :
                                                     :
 Secretary, United States Department of
                                                     :
 Homeland Security, et al.
                                                     :
                                                     :
                Defendants.
                                                     :

                                              ORDER

       AND NOW, this 19th day of August, 2019, upon consideration of the Plaintiffs’

Emergency Petition for a Writ of Mandamus (ECF No. 1), Plaintiffs’ Memorandum of Law in

Support Motion for Preliminary Injunction (ECF No. 14), and Defendants’ Brief in Opposition to

Plaintiffs’ Motion for Preliminary Injunction Relief & Writ of Mandamus (ECF No. 18), it is

ORDERED as follows:

       1.      For the reasons stated in the accompanying Opinion, Plaintiffs’ Motion for a

Preliminary Injunction is DENIED;

       2.      For the reasons stated in the accompanying Opinion, the Court lacks subject matter

jurisdiction over Counts I, II, III, and V of the Petition, and those claims are therefore

DISMISSED;

       3.      Pursuant to Plaintiffs’ statement on the record at the preliminary injunction hearing

that the Court held on August 16, 2019, Count VI of Plaintiffs’ Petition is WITHDRAWN without

prejudice to Plaintiffs’ claims to re-file those claims after appropriate proceedings before the Board

of Immigration Appeals; and
       4.      On or before August 21, 2019, Plaintiffs shall file redacted versions of Exhibits B

and C to their Petition.



                                                            BY THE COURT:


                                                            /s/ Joshua D. Wolson
                                                            JOSHUA D. WOLSON, J.




                                                2
